              Case 21-32156 Document 20 Filed in TXSB on 06/30/21 Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

    In re:                                                   §            Chapter 11
                                                             §
    AGILON ENERGY HOLDINGS II LLC,                           §            Case No. 21-32156 (MI)
    et al., 1                                                §
                        Debtors.                             §            (Jointly Administered)


               NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF ALL
                   NOTICES, PLEADINGS, ORDERS AND OTHER PAPERS

             PLEASE TAKE NOTICE that the undersigned counsel and the law firm of Munsch Hardt

Kopf & Harr, P.C. hereby appear on behalf of the Electric Reliability Council of Texas, Inc.

(“ERCOT”), a party-in-interest in the bankruptcy case (the “Bankruptcy Case”) of the above-

captioned debtors, and pursuant to 11 U.S.C. § 1109(b) of the Bankruptcy Code and Rules 2002,

3017, 9007 and 9010(b) of the Federal Rules of Bankruptcy Procedure requests that all notices

given or required to be given in the Bankruptcy Case, and all papers served or required to be served

in the Bankruptcy Case, be served upon the undersigned counsel at the following address:

                                            Kevin M. Lippman
                                      Munsch Hardt Kopf & Harr, P.C.
                                      500 N. Akard Street, Suite 3800
                                        Dallas, Texas 75201-6659
                                        Telephone: (214) 855-7565
                                        Facsimile: (214) 978-5335
                                      Email: klippman@munsch.com




1
  The debtors and debtors in possession in these chapter 11 cases (the “Bankruptcy Case(s)”), along with the last four
digits of their respective Employer Identification Numbers, are as follows: Agilon Energy Holdings II LLC (3389)
(“Agilon”), Case No. 21-32156; Victoria Port Power LLC (4894) (“VPP”), Case No. 21-32157; and Victoria City
Power LLC (4169) (“VCP” and together with Agilon and VPP, the “Debtors”), Case No. 21-32158. The Debtors’
mailing address is: 5850 San Felipe, Ste 601, Houston, Texas 77057.


NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF
ALL NOTICES, PLEADINGS, ORDERS AND OTHER PAPERS – Page 1
         Case 21-32156 Document 20 Filed in TXSB on 06/30/21 Page 2 of 3




       PLEASE TAKE FURTHER NOTICE that the foregoing request includes notices and

papers referred to in the Bankruptcy Rules and additionally includes, without limitation, motions,

applications, complaints, demands, notices of motions, notices of applications, notices of hearing,

petitions, objections, claims, and all other pleadings or requests, whether formal or informal,

whether written or oral, and whether transmitted or conveyed by mail, other commercial carrier,

hand-delivery, facsimile, telegraph, telex, e-mail, telephone or otherwise.

       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance shall not be deemed

or construed as ERCOT’s: (a) waiver of the right to have final orders in non-core matters entered

only after de novo review by the United States District Court; (b) waiver of the right to trial by

jury in any proceeding to which such right exists in the Bankruptcy Case or in any case,

controversy, or proceeding related to the Bankruptcy Case; (c) waiver of the right to have the

United States District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal; (d) waiver of the right to contest jurisdiction or appropriate venue in any

related proceeding; or (e) waiver of any other rights, claims, actions, defenses, setoffs or

recoupments which ERCOT has or may hereafter obtain, in law or in equity, all of which rights,

claims, actions, defenses, setoffs and recoupments ERCOT hereby expressly reserves.




NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF
ALL NOTICES, PLEADINGS, ORDERS AND OTHER PAPERS – Page 2
        Case 21-32156 Document 20 Filed in TXSB on 06/30/21 Page 3 of 3




Dated: June 30, 2021                 MUNSCH HARDT KOPF & HARR, P.C.
                                     500 N. Akard Street, Suite 3800
                                     Dallas, Texas 75201-6659
                                     Telephone: (214) 855-7500
                                     Facsimile: (214) 855-7584
                                     Email: klippman@munsch.com

                                     By: /s/ Kevin M. Lippman
                                            Kevin M. Lippman
                                            Texas Bar No. 00784479

                                     ATTORNEYS FOR THE ELECTRIC RELIABILITY
                                     COUNCIL OF TEXAS, INC.



                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 30th day of June, 2021, he caused a true and
correct copy of the foregoing Notice of Appearance to be served electronically on those parties
requesting electronic service through the Court's ECF system.

                                             /s/ Kevin M. Lippman
                                            Kevin M. Lippman




NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF
ALL NOTICES, PLEADINGS, ORDERS AND OTHER PAPERS – Page 3
